Orders, Family Court, New York County (Helen C. Sturm, J.), entered on or about January 27, 2004, which, after a fact-finding hearing, to the extent appealed from, determined that respondent father’s consent for the placement of his children for adoption was not required, unanimously affirmed, without costs.
The evidence established that respondent father failed to provide consistent financial support for his children who were born out of wedlock, and did not maintain “substantial and continuous or repeated contact” with them within the meaning of Domestic Relations Law § 111 (1) (d) (see Matter of Maxamillian, 6 AD 3d 349 [2004]). Accordingly, his consent for their adoption was not required. Concur—Tom, J.P, Mazzarelli, Marlow, Nardelli and Sweeny, JJ.